Name: Council Regulation (EC) No 154/2002 of 21 January 2002 amending Regulation (EEC) No 2358/71 on the common organisation of the market in seeds and fixing the aid granted in the seeds sector for the 2002/2003 and 2003/2004 marketing years
 Type: Regulation
 Subject Matter: economic policy;  agricultural policy;  means of agricultural production;  cooperation policy
 Date Published: nan

 29.1.2002 EN Official Journal of the European Communities L 25/18 COUNCIL REGULATION (EC) No 154/2002 of 21 January 2002 amending Regulation (EEC) No 2358/71 on the common organisation of the market in seeds and fixing the aid granted in the seeds sector for the 2002/2003 and 2003/2004 marketing years THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 37 thereof, Having regard to the proposal from the Commission (1), Having regard to the opinion of the European Parliament (2), Having regard to the opinion of the Economic and Social Committee (3), Whereas: (1) Article 3(2) of Regulation (EEC) No 2358/71 (4) provides that the amount of aid must be fixed taking into account inter alia the need to ensure a balance between the volume of production required in the Community and the amount that can be marketed. Since the 1994/1995 harvest, the production and export of seeds has increased constantly; moreover, stocks of seeds in the Community have reached a level likely to affect the balance of the market in seeds. (2) It is therefore justified to introduce a mechanism to stabilise the production of seeds other than rice seeds, for which such a mechanism is already in place. The stabiliser mechanism for seeds other than rice seeds should set a maximum quantity eligible for aid determined on the basis of a representative average quantity harvested during a recent reference period and also a margin to take account of the cyclic fluctuations that are characteristic of seed production. It is also necessary to create the conditions that will allow the development or preservation of viable small production sectors by guaranteeing a minimum quantity for Member States where there is little or no seed production. (3) The Annex to Regulation (EEC) No 2358/71 refers to the varieties of Lolium perenne L. of high persistence, late or medium late, new and other varieties and varieties of low persistence, medium late, medium early or early. Since the prices for those varieties on the external markets no longer justify that distinction, the distinction between three different groups of varieties of Lolium perenne L. should therefore be abolished and a single rate of aid fixed. (4) Given the situation on and the outlook for the Community market, producers are not assured of a fair return from seeds listed in the Annex to Regulation (EEC) No 2358/71 which will be marketed in the 2002/2003 and 2003/2004 marketing years. Production aid should be granted for those seeds. (5) Article 3(2) of Regulation (EEC) No 2358/71 provides that when the aid is fixed, account should be taken, on the one hand, of the need to ensure balance between production in the Community and the outlets for such production and, on the other hand, of the prices for such products on the external markets. (6) The application of these criteria results in fixing the aid applicable for the 2002/2003 and 2003/2004 marketing years at the levels set out in the Annex. (7) The measures necessary for the implementation of this Regulation should be adopted in accordance with Council Decision 1999/468/EC of 28 June 1999 laying down the procedures for the exercise of implementing powers conferred on the Commission (5), HAS ADOPTED THIS REGULATION: Article 1 Regulation (EEC) No 2358/71 is hereby amended as follows: 1. Article 3(4a) shall be replaced by the following: 4a. The maximum quantity of seed on which the aid is payable in the Community shall be fixed in accordance with the procedure referred to in paragraph 5. That quantity shall be apportioned among the producer Member States. The maximum quantity of seed other than rice seed on which the aid is payable shall be equal to the sum of the quantities relating to each Member State which are established on the basis of the capped average of the harvested quantities taken into account for the 1996/1997 to 2000/2001 marketing years, plus 5 %. Where the quantity established for a Member State pursuant to the second subparagraph does not exceed 800 tonnes, an additional quantity of 300 tonnes shall be granted to that Member State. If, for seed other than rice seed, the sum total of the quantities for which aid is applied for in producer Member States exceeds the maximum quantity set for the Community, the aid shall be reduced for the following marketing year in each Member State concerned in proportion to the overrun of its national quantity taking into account the quantities not used by Member States. In this case the Commission shall set the reduction percentages applicable for each producer Member State. 2. Article 10 shall be deleted. 3. Article 11 shall be replaced by the following: Article 11 1. The Commission shall be assisted by a Management Committee for Seeds (hereinafter referred to as the Committee ). 2. Where reference is made to this paragraph, Articles 4 and 7 of Decision 1999/468/EC shall apply. The period laid down in Article 4(3) of Decision 1999/468/EC shall be set at one month. 3. The Committee shall adopt its rules of procedure. Article 2 For the 2002/2003 and 2003/2004 marketing years, the aid granted in the seeds sector as provided for in Article 3 of Regulation (EEC) No 2358/71 shall be as set out in the Annex hereto. Article 3 This Regulation shall enter into force on the third day following that of its publication in the Official Journal of the European Communities. It shall apply from 1 July 2002. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 21 January 2002. For the Council The President M. ARIAS CAÃ ETE (1) OJ C 213 E, 31.7.2001, p. 249. (2) Opinion delivered on 11 December 2001 (not yet published in the Official Journal). (3) OJ C 311, 7.11.2001, p. 30. (4) OJ L 246, 5.11.1971, p. 1. Regulation as last amended by Regulation (EC) No 2371/2000 (OJ L 275, 23.10.2000, p. 1). (5) OJ L 184, 17.7.1999, p. 23. ANNEX 2002/2003 AND 2003/2004 MARKETING YEARS Aid applicable in the Community (EUR/100 kg) CN code Description Amount of the aid 2002/2003 2003/2004 1. CERES 1001 90 10 Triticum spelta L. 14,37 14,37 1006 10 10 Oryza sativa L.  Long-grain varieties the grains of which are of a length exceeding 6,0 millimetres and of a length/width ratio of greater than or equal to 3 17,27 17,27  Other varieties the grains of which are of a length exceeding, not exceeding or equal to 6,0 millimetres and of a length/width ratio of less than 3 14,85 14,85 2. OLEAGINEAE ex 1204 00 10 Linum usitatissimum L. (fibre flax) 28,38 28,38 ex 1204 00 10 Linum usitatissimum L. (linseed) 22,46 22,46 ex 1207 99 10 Cannabis sativa L. (varieties with a THC content not exceeding 0,2 %) 20,53 20,53 3. GRAMINEAE ex 1209 29 10 Agrostis canina L. 75,95 75,95 ex 1209 29 10 Agrostis gigantea Roth. 75,95 75,95 ex 1209 29 10 Agrostis stolonifera L. 75,95 75,95 ex 1209 29 10 Agrostis capillaris L. 75,95 75,95 ex 1209 29 80 Arrhenatherum elatius (L.) P. Beauv. ex J.S. and K.B. Presl. 67,14 67,14 ex 1209 29 10 Dactylis glomerata L. 52,77 52,77 ex 1209 23 80 Festuca arundinacea Schreb. 58,93 58,93 ex 1209 23 80 Festuca ovina L. 43,59 43,59 1209 23 11 Festuca pratensis Huds. 43,59 43,59 1209 23 15 Festuca rubra L. 36,83 36,83 ex 1209 29 80 Festulolium 32,36 32,36 1209 25 10 Lolium multiflorum Lam. 21,13 21,13 1209 25 90 Lolium perenne L. 30,99 30,99 ex 1209 29 80 Lolium x boucheanum Kunth 21,13 21,13 ex 1209 29 80 Phleum Bertolinii (DC) 50,96 50,96 1209 26 00 Phleum pratense L. 83,56 83,56 ex 1209 29 80 Poa nemoralis L. 38,88 38,88 1209 24 00 Poa pratensis L. 38,52 38,52 ex 1209 29 10 Poa palustris and Poa trivialis L. 38,88 38,88 4. LEGUMINOSAE ex 1209 29 80 Hedysarum coronarium L. 36,47 36,47 ex 1209 29 80 Medicago lupulina L. 31,88 31,88 ex 1209 21 00 Medicago sativa L. (ecotypes) 22,10 22,10 ex 1209 21 00 Medicago sativa L. (varieties) 36,59 36,59 ex 1209 29 80 Onobrichis viciifolia Scop. 20,04 20,04 ex 0713 10 10 Pisum sativum L. (partim) (field peas) 0 0 ex 1209 22 80 Trifolium alexandrinum L. 45,76 45,76 ex 1209 22 80 Trifolium hybridum L. 45,89 45,89 ex 1209 22 80 Trifolium incarnatum L. 45,76 45,76 1209 22 10 Trifolium pratense L. 53,49 53,49 ex 1209 22 80 Trifolium repens L. 75,11 75,11 ex 1209 22 80 Trifolium repens L. var. Giganteum 70,76 70,76 ex 1209 22 80 Trifolium resupinatum L. 45,76 45,76 ex 0713 50 10 Vicia faba L. (partim) (field beans) 0 0 ex 1209 29 10 Vicia sativa L. 30,67 30,67 ex 1209 29 10 Vicia villosa Roth. 24,03 24,03